

REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of the
13th day of May,  2011, by and among Universal Business Payment Solutions
Acquisition Corporation, a Delaware corporation (the “Company”), and the
undersigned party whose name appears listed under the heading “Investor” on the
signature page hereto (each, an “Investor” and collectively as scheduled on
Exhibit A, the “Investors”).
 
WHEREAS, the Investors currently hold 3,450,000 issued and outstanding shares of
the Company’s Common Stock (as defined below), of which up to 450,000 shares are
subject to forfeiture if the underwriters do not exercise their over-allotment
option in full;
 
WHEREAS, certain of the Investors are purchasing Insider Warrants (as defined
below) in a private placement occurring simultaneously with the consummation of
the Company’s initial public offering;
 
WHEREAS, EarlyBirdCapital, Inc.  or its designees (“EBC”) is purchasing EBC
Warrants (as defined below) in a private placement occurring simultaneously with
the consummation of the Company’s initial public offering;
 
WHEREAS, the Investors and the Company desire to enter into this Agreement to
provide the Investors with certain rights relating to the Registration (as
defined below) of Registrable Securities (as defined below) held by them;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
1.           DEFINITIONS.
 
1.1         Defined Terms.  The following capitalized terms used herein have the
following meanings:
 
“Agreement” means this Agreement, as amended, restated, supplemented or
otherwise modified from time to time.
 
“Business Combination” the consummation by the Company of a merger, share
exchange, asset acquisition, stock purchase, plan of arrangement,
recapitalization, reorganization or other similar business combination
 
“Commission” means the Securities and Exchange Commission, or any other federal
agency then administering the Securities Act or the Exchange Act.
 
“Common Stock” means the common stock, par value $0.001 per share, of the
Company.
 
“Company” is defined in the preamble to this Agreement.
 
“Demand Registration” is defined in Section 2.1.1.
 
“Demanding Holder” is defined in Section 2.1.1.
 
“EBC” is defined in the preamble to this Agreement.
 
“EBC Securities” means the EBC Warrants and the shares of Common Stock
underlying the EBC Warrants.
 
“EBC Warrants” means the 720,000 Warrants being purchased by EBC in a private
placement occurring simultaneously with the consummation of the Company’s
initial public offering.

 
 

--------------------------------------------------------------------------------

 
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder, all as the same
shall be in effect from time to time.
 
“Form S-3” is defined in Section 2.3.
 
“Indemnified Party” is defined in Section 4.3.
 
“Indemnifying Party” is defined in Section 4.3.
 
“Initial Shares” refers to the 3,450,000 shares of Common Stock that the
Investors purchased prior to the Company’s initial public offering.
 
“Insider Warrants” means the 6,240,000 Warrants being purchased by certain of
the Investors in a private placement occurring simultaneously with the
consummation of the Company’s initial public offering.
 
“Insider Securities” means the Insider Warrants and the shares of Common Stock
underlying the Insider Warrants.
 
“Investor” is defined in the preamble to this Agreement.
 
“Investor Indemnified Party” is defined in Section 4.1.
 
“Maximum Number of Securities” is defined in Section 2.1.4.
 
“Notices” is defined in Section 6.4.
 
“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority or other entity or enterprise of whatever
nature.
 
“Piggy-Back Registration” is defined in Section 2.2.1.
 
“Pro Rata” is defined in Section 2.1.4.
 
“Register,” “Registered” and “Registration” mean a registration effected by
preparing and filing a Registration Statement or similar document in compliance
with the requirements of the Securities Act, and the applicable rules and
regulations promulgated thereunder, and such Registration Statement becoming
effective.
 
“Registrable Securities” mean (i) the Initial Shares (ii) the EBC Warrants and
(iii) the Insider Securities.  Registrable Securities include any warrants,
shares of capital stock or other securities of the Company issued as a dividend
or other distribution with respect to or in exchange for or in replacement of
such Initial Shares or Insider Securities.  As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when: (a) a
Registration Statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
sold, transferred, disposed of or exchanged in accordance with such Registration
Statement; (b) such securities shall have been otherwise transferred, new
certificates for them not bearing a legend restricting further transfer shall
have been delivered by the Company and subsequent public distribution of them
shall not require Registration under the Securities Act; or (c) such securities
shall have ceased to be outstanding.
 
“Registration Statement” means a registration statement filed by the Company
with the Commission in compliance with the Securities Act and the rules and
regulations promulgated thereunder for a public offering and sale of securities
(other than a registration statement on Form S-4 or Form S-8, or their
successors, or any registration statement covering only securities proposed to
be issued in exchange for securities or assets of another entity).

 
2

--------------------------------------------------------------------------------

 
 
“Release Date” means, for any Initial Shares, the date on which such Initial
Shares are disbursed from escrow pursuant to Sections 3.2 or 3.3 of that certain
Stock Escrow Agreement dated as of  May 13, 2011 by and among the Company, the
Investors holding the Initial Shares and Continental Stock Transfer & Trust
Company.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder, all as the same shall be
in effect from time to time.
 
“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.
 
1.2         General Interpretive Principles.  Whenever used in this Agreement,
except as otherwise expressly provided or unless the context otherwise requires,
any noun or pronoun shall be deemed to include the plural as well as the
singular and to cover all genders.  The name assigned to this Agreement and the
section captions used herein are for convenience of reference only and shall not
be construed to affect the meaning, construction or effect hereof.  Unless
otherwise specified, the terms “hereof,” “herein,” “hereunder” and similar terms
refer to this Agreement as a whole (including exhibits, schedules and disclosure
statements hereto), and references herein to Sections refer to Sections of this
Agreement.
 
2.           REGISTRATION RIGHTS.
 
2.1         Demand Registration.
 
2.1.1.     Request for Registration.  At any time and from time to time on or
after the date that is (i) in the case of the Insider Securities or the EBC
Securities, after the Company consummates a Business Combination or (ii) in the
case of the Initial Shares, three months prior to the Release Date, the holders
of a majority-in-interest of the Insider Securities, EBC Securities or the
Initial Shares, as the case may be, may make a written demand for Registration
under the Securities Act of all or part of their Insider Securities, EBC
Securities the Initial Shares, as the case may be (a “Demand Registration”);
provided that in no event may EBC make a Demand Registration after the fifth
anniversary of this Agreement.  Any Demand Registration shall specify the number
of Registrable Securities proposed to be sold and the intended method(s) of
distribution thereof.  The Company will notify all holders of Registrable
Securities of the demand, and each holder of such Registrable Securities who
wishes to include all or a portion of such holder’s Registrable Securities in
the Demand Registration (each such holder including Registrable Securities in
such Registration, a “Demanding Holder”) shall so notify the Company within
fifteen (15) days after the receipt by the holder of the notice from the
Company.  Upon any such request, the Demanding Holders shall be entitled to have
their Registrable Securities included in the Demand Registration, subject to
Section 2.1.4 and the provisos set forth in Section 3.1.1.  The Company shall
not be obligated to effect more than an aggregate of two (2) Demand
Registrations under this Section 2.1.1 in respect of all Registrable Securities.
 
2.1.2.     Effective Registration.  A Registration will not count as a Demand
Registration until the Registration Statement filed with the Commission with
respect to such Demand Registration has been declared effective and the Company
has complied with all of its obligations under this Agreement with respect
thereto; provided, however, that if, after such Registration Statement has been
declared effective, the offering of Registrable Securities pursuant to a Demand
Registration is interfered with by any stop order or injunction of the
Commission or any other governmental agency or court, the Registration Statement
with respect to such Demand Registration will be deemed not to have been
declared effective, unless and until, (i) such stop order or injunction is
removed, rescinded or otherwise terminated and (ii) a majority-in-interest of
the Demanding Holders thereafter elect to continue the offering; provided,
further, that the Company shall not be obligated to file a second Registration
Statement until a Registration Statement that has been filed is counted as a
Demand Registration or is terminated.
 
2.1.3.     Underwritten Offering.  If a majority-in-interest of the Demanding
Holders so elect and such holders so advise the Company as part of their written
demand for a Demand Registration, the offering of such Registrable Securities
pursuant to such Demand Registration shall be in the form of an underwritten
offering.  In such event, the right of any holder to include its Registrable
Securities in such Registration shall be conditioned upon such holder’s
participation in such underwriting and the inclusion of such holder’s
Registrable Securities in the underwriting to the extent provided herein.  All
Demanding Holders proposing to distribute their securities through such
underwriting shall enter into an underwriting agreement in customary form with
the Underwriter or Underwriters selected for such underwriting by a
majority-in-interest of the holders initiating the Demand Registration.

 
3

--------------------------------------------------------------------------------

 
 
2.1.4.     Reduction of Offering.  If the managing Underwriter or Underwriters
for a Demand Registration that is to be an underwritten offering advises the
Company and the Demanding Holders in writing that the dollar amount or number of
Registrable Securities which the Demanding Holders desire to sell, taken
together with all other shares of Common Stock or other securities which the
Company desires to sell and the securities, if any, as to which Registration has
been requested pursuant to written contractual piggy-back registration rights
held by other securityholders of the Company who desire to sell, exceeds the
maximum dollar amount or maximum number of securities that can be sold in such
offering without adversely affecting the proposed offering price, the timing,
the distribution method or the probability of success of such offering (such
maximum dollar amount or maximum number of securities, as applicable, the
“Maximum Number of Securities”), then the Company shall include in such
Registration:  (i) first, the Registrable Securities as to which Demand
Registration has been requested by the Demanding Holders (pro rata in accordance
with the number of securities that each such Person has requested be included in
such Registration, regardless of the number of securities held by each such
Person (such proportion is referred to herein as “Pro Rata”)) that can be sold
without exceeding the Maximum Number of Securities; (ii) second, to the extent
that the Maximum Number of Securities has not been reached under the foregoing
clause (i), the shares of Common Stock or other securities that the Company
desires to sell that can be sold without exceeding the Maximum Number of
Securities; (iii) third, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clauses (i) and (ii), the shares of Common
Stock or other securities registrable pursuant to the terms of the Unit Purchase
Option to be issued to EBC or its designees in connection with the Company’s
initial public offering on May 9, 2011 (the “Unit Purchase Option” and such
registrable securities, the” Option Securities”) as to which “piggy-back”
registration has been requested by the holders thereof, Pro Rata, that can be
sold without exceeding the Maximum Number of Securities; and (iv) fourth, to the
extent that the Maximum Number of Securities have not been reached under the
foregoing clauses (i), (ii) and (iii), the shares of Common Stock or other
securities for the account of other persons that the Company is obligated to
register pursuant to written contractual arrangements with such persons and that
can be sold without exceeding the Maximum Number of Securities.
 
2.1.5.     Withdrawal.  If a majority-in-interest of the Demanding Holders
disapprove of the terms of any underwriting or are not entitled to include all
of their Registrable Securities in any offering, such majority-in-interest of
the Demanding Holders may elect to withdraw from such offering by giving written
notice to the Company and the Underwriter or Underwriters of their request to
withdraw prior to the effectiveness of the Registration Statement filed with the
Commission with respect to such Demand Registration.  If the
majority-in-interest of the Demanding Holders withdraws from a proposed offering
relating to a Demand Registration, then such Registration shall not count as a
Demand Registration provided for in Section 2.1.
 
2.2         Piggy-Back Registration.
 
2.2.1.     Piggy-Back Rights.  If at any time on or after the date the Company
consummates a Business Combination, the Company proposes to file a Registration
Statement under the Securities Act with respect to an offering of equity
securities, or securities or other obligations exercisable or exchangeable for,
or convertible into, equity securities, by the Company for its own account or
for securityholders of the Company for their account (or by the Company and by
securityholders of the Company including, without limitation, pursuant to
Section 2.1), other than a Registration Statement (i) filed in connection with
any employee stock option or other benefit plan, (ii) for an exchange offer or
offering of securities solely to the Company’s existing securityholders, (iii)
for an offering of debt that is convertible into equity securities of the
Company  (iv) for a dividend reinvestment plan, or (v) solely in connection with
a merger, consolidation or non-capital raising bona fide business transaction,
then the Company shall (x) give written notice of such proposed filing to the
holders of Registrable Securities as soon as practicable but in no event less
than ten (10) days before the anticipated filing date, which notice shall
describe the amount and type of securities to be included in such offering, the
intended method(s) of distribution and the name of the proposed managing
Underwriter or Underwriters, if any, of the offering, and (y) offer to the
holders of Registrable Securities in such notice the opportunity to register the
sale of such number of Registrable Securities as such holders may request in
writing within five (5) days following receipt of such notice (a “Piggy-Back
Registration”); provided that the Company shall not be obligated to provide such
notice to EBC after the seventh anniversary of the date of this Agreement.  The
Company shall cause such Registrable Securities to be included in such
Registration and shall use its reasonable best efforts to cause the managing
Underwriter or Underwriters of a proposed underwritten offering to permit the
Registrable Securities requested to be included in a Piggy-Back Registration on
the same terms and conditions as any similar securities of the Company and to
permit the sale or other disposition of such Registrable Securities in
accordance with the intended method(s) of distribution thereof.  All holders of
Registrable Securities proposing to distribute their securities through a
Piggy-Back Registration that involves an Underwriter or Underwriters shall enter
into an underwriting agreement in customary form with the Underwriter or
Underwriters selected for such Piggy-Back Registration.

 
4

--------------------------------------------------------------------------------

 
 
2.2.2.     Reduction of Offering.  If the managing Underwriter or Underwriters
for a Piggy-Back Registration that is to be an underwritten offering advises the
Company and the holders of Registrable Securities in writing that the dollar
amount or number of securities which the Company desires to sell, taken together
with the securities, if any, as to which Registration has been demanded pursuant
to written contractual arrangements with Persons other than the holders of
Registrable Securities hereunder, the Registrable Securities as to which
Registration has been requested under this Section 2.2, and the securities, if
any, as to which Registration has been requested pursuant to the written
contractual Piggy-Back Registration rights of other securityholders of the
Company, exceeds the Maximum Number of Securities, then the Company shall
include in any such Registration:
 
(a)       If the Registration is undertaken for the Company’s account: (A)
first, the shares of Common Stock or other securities that the Company desires
to sell that can be sold without exceeding the Maximum Number of Securities; (B)
second, to the extent that the Maximum Number of Securities has not been reached
under the foregoing clause (A), the shares of Common Stock or other securities,
if any, comprised of Registrable Securities, as to which Registration has been
requested pursuant to the applicable written contractual piggy-back registration
rights of such security holders, Pro Rata, that can be sold without exceeding
the Maximum Number of Securities; and (C) third, to the extent that the Maximum
Number of Securities has not been reached under the foregoing clauses (A) and
(B), the shares of Common Stock or other securities for the account of other
Persons that the Company is obligated to register pursuant to written
contractual piggy-back registration rights with such Persons, Pro Rata, that can
be sold without exceeding the Maximum Number of Securities; and
 
(b)      If the registration is a “demand” registration undertaken at the demand
of holders of Option Securities, (A) first, the shares of Common Stock or other
securities for the account of the demanding persons, Pro Rata, that can be sold
without exceeding the Maximum Number of Securities; (B) second, to the extent
that the Maximum Number of Securities has not been reached under the foregoing
clause (A), the shares of Common Stock or other securities that the Company
desires to sell that can be sold without exceeding the Maximum Number of
Securities; (C) third, to the extent that the Maximum Number of Securities has
not been reached under the foregoing clauses (A) and (B), the shares of Common
Stock or other Registrable Securities, Pro Rata, as to which registration has
been requested pursuant to the terms hereof, that can be sold without exceeding
the Maximum Number of Securities; and (D) fourth, to the extent that the Maximum
Number of Securities has not been reached under the foregoing clauses (A), (B)
and (C), the shares of Common Stock or other securities for the account of other
persons that the Company is obligated to register pursuant to written
contractual arrangements with such persons, that can be sold without exceeding
the Maximum Number of Securities; and
 
(c)       If the registration is a “demand” registration undertaken at the
demand of persons other than either the holders of Registrable Securities or of
Option Securities, (A) first, the shares of Common Stock or other securities for
the account of the demanding persons that can be sold without exceeding the
Maximum Number of Securities; (B) second, to the extent that the Maximum Number
of Securities has not been reached under the foregoing clause (A), the shares of
Common Stock or other securities that the Company desires to sell that can be
sold without exceeding the Maximum Number of Securities; (C) third, to the
extent that the Maximum Number of Securities has not been reached under the
foregoing clauses (A) and (B), collectively the shares of Common Stock or other
securities comprised of Registrable Securities and Option Securities Pro Rata,
as to which registration has been requested pursuant to the terms hereof and of
the Unit Purchase Option, as applicable, that can be sold without exceeding the
Maximum Number of Securities; and (D) fourth, to the extent that the Maximum
Number of Securities has not been reached under the foregoing clauses (A), (B)
and (C), the shares of Common Stock or other securities for the account of other
persons that the Company is obligated to register pursuant to written
contractual arrangements with such persons, Pro Rata, that can be sold without
exceeding the Maximum Number of Securities.

 
5

--------------------------------------------------------------------------------

 
 
2.2.3.     Withdrawal.  Any holder of Registrable Securities may elect to
withdraw such holder’s request for inclusion of Registrable Securities in any
Piggy-Back Registration by giving written notice to the Company of such request
to withdraw prior to the effectiveness of the Registration Statement.  The
Company (whether on its own determination or as the result of a withdrawal by
Persons making a demand pursuant to written contractual obligations) may
withdraw a Registration Statement at any time prior to the effectiveness of the
Registration Statement.  Notwithstanding any such withdrawal, the Company shall
pay all expenses incurred by the holders of Registrable Securities in connection
with such Piggy-Back Registration as provided in Section 3.3.
 
2.3         Registrations on Form S-3.  Pursuant to a Demand Registration under
Section 2.1, the holders of Registrable Securities may at any time and from time
to time, request in writing that the Company register the resale of any or all
of such Registrable Securities on Form S-3 or any similar short-form
Registration which may be available at such time (“Form S-3”); provided,
however, that the Company shall not be obligated to effect such request through
an underwritten offering.  Upon receipt of such written request, the Company
will promptly give written notice of the proposed Registration to all other
holders of Registrable Securities, and, as soon as practicable thereafter,
effect the Registration of all or such portion of such holder’s or holders’
Registrable Securities as are specified in such request, together with all or
such portion of the Registrable Securities or other securities of the Company,
if any, of any other holder or holders joining in such request as are specified
in a written request given within fifteen (15) days after receipt of such
written notice from the Company; provided, however, that the Company shall not
be obligated to effect any such Registration pursuant to this Section 2.3: (i)
if Form S-3 is not available for such offering; or (ii) if the holders of the
Registrable Securities, together with the holders of any other securities of the
Company entitled to inclusion in such Registration, propose to sell Registrable
Securities and such other securities (if any) at any aggregate price to the
public of less than $500,000.  Registrations effected pursuant to this Section
2.3 shall not be counted as Demand Registrations effected pursuant to Section
2.1.
 
3.           REGISTRATION PROCEDURES.
 
3.1         Filings; Information.  Whenever the Company is required to effect
the Registration of any Registrable Securities pursuant to Section 2, the
Company shall use its reasonable best efforts to effect the Registration and
sale of such Registrable Securities in accordance with the intended method(s) of
distribution thereof as expeditiously as practicable, and in connection with any
such request:
 
3.1.1.     Filing Registration Statement.  The Company shall, as expeditiously
as possible and in any event within sixty (60) days after receipt of a request
for a Demand Registration pursuant to Section 2.1, prepare and file with the
Commission a Registration Statement on any form for which the Company then
qualifies or which counsel for the Company shall deem appropriate and which form
shall be available for the sale of all Registrable Securities to be registered
thereunder in accordance with the intended method(s) of distribution thereof,
and shall use its reasonable best efforts to cause such Registration Statement
to become and remain effective for the period required by Section 3.1.3;
provided, however, that the Company shall have the right to defer any Demand
Registration for up to thirty (30) days, and any Piggy-Back Registration for
such period as may be applicable to deferment of any Demand Registration to
which such Piggy-Back Registration relates, in each case if the Company shall
furnish to the holders a certificate signed by the Chief Executive Officer or
the Chairman of the Board of the Company stating that, in the good faith
judgment of the Board of Directors of the Company, it would be materially
detrimental to the Company and its securityholders for such Registration
Statement to be effected at such time; provided further, that the Company shall
not have the right to exercise the right set forth in the immediately preceding
proviso more than once in any 365-day period in respect of a Demand Registration
hereunder.
 
3.1.2.     Copies.  The Company shall, prior to filing a Registration Statement
or prospectus, or any amendment or supplement thereto, furnish without charge to
the holders of Registrable Securities included in such Registration, and such
holders’ legal counsel, copies of the Registration Statement as proposed to be
filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such Registration Statement (including each
preliminary prospectus), and such other documents as the holders of Registrable
Securities included in such Registration or legal counsel for any such holders
may request in order to facilitate the disposition of the Registrable Securities
owned by such holders.

 
6

--------------------------------------------------------------------------------

 
 
3.1.3.     Amendments and Supplements.  The Company shall prepare and file with
the Commission such amendments, including post-effective amendments, and
supplements to such Registration Statement and the prospectus used in connection
therewith as may be necessary to keep such Registration Statement effective and
in compliance with the provisions of the Securities Act until all Registrable
Securities and other securities covered by such Registration Statement have been
disposed of in accordance with the intended method(s) of distribution set forth
in such Registration Statement (which period shall not exceed the sum of one
hundred eighty (180) days plus any period during which any such disposition is
interfered with by any stop order or injunction of the Commission or any
governmental agency or court) or such securities have been withdrawn.
 
3.1.4.     Notification.  After the filing of a Registration Statement, the
Company shall promptly, and in no event more than two (2) business days after
such filing, notify the holders of Registrable Securities included in such
Registration Statement of such filing, and shall further notify such holders
promptly and confirm such advice in writing within two (2) business days of the
occurrence of any of the following: (i) when such Registration Statement becomes
effective; (ii) when any post-effective amendment to such Registration Statement
becomes effective; (iii) the issuance or threatened issuance by the Commission
of any stop order (and the Company shall take all actions required to prevent
the entry of such stop order or to remove it if entered); and (iv) any request
by the Commission for any amendment or supplement to such Registration Statement
or any prospectus relating thereto or for additional information or of the
occurrence of an event requiring the preparation of a supplement or amendment to
such prospectus so that, as thereafter delivered to the purchasers of the
securities covered by such Registration Statement, such prospectus will not
contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, and promptly make available to the holders of Registrable
Securities included in such Registration Statement any such supplement or
amendment; except that before filing with the Commission a Registration
Statement or prospectus or any amendment or supplement thereto, including
documents incorporated by reference, the Company shall furnish to the holders of
Registrable Securities included in such Registration Statement and to the legal
counsel for any such holders, copies of all such documents proposed to be filed
sufficiently in advance of filing to provide such holders and legal counsel with
a reasonable opportunity to review such documents and comment thereon, and the
Company shall not file any Registration Statement or prospectus or amendment or
supplement thereto, including documents incorporated by reference, to which such
holders or their legal counsel shall object.
 
3.1.5.     State Securities Laws Compliance.  The Company shall use its
reasonable best efforts to (i) register or qualify the Registrable Securities
covered by the Registration Statement as necessary under such securities or
“blue sky” laws of such jurisdictions in the United States as the holders of
Registrable Securities included in such Registration Statement (in light of
their intended plan of distribution) may request and (ii) take such action
necessary to cause such Registrable Securities covered by the Registration
Statement to be registered with or approved by such other governmental
authorities as may be necessary by virtue of the business and operations of the
Company and do any and all other acts and things that may be necessary or
advisable to enable the holders of Registrable Securities included in such
Registration Statement to consummate the disposition of such Registrable
Securities in such jurisdictions; provided, however, that the Company shall not
be required to qualify generally to do business in any jurisdiction where it
would not otherwise be required to qualify but for this paragraph or subject
itself to taxation in any such jurisdiction.
 
3.1.6.     Agreements for Disposition.  The Company shall enter into customary
agreements (including, if applicable, an underwriting agreement in customary
form) and take such other actions as are reasonably required in order to
expedite or facilitate the disposition of such Registrable Securities.  The
representations, warranties and covenants of the Company in any underwriting
agreement which are made to or for the benefit of any Underwriters, to the
extent applicable, shall also be made to and for the benefit of the holders of
Registrable Securities included in such Registration Statement.  No holder of
Registrable Securities included in such Registration Statement shall be required
to make any representations or warranties in the underwriting agreement except,
if applicable, with respect to such holder’s organization, good standing,
authority, title to Registrable Securities, lack of conflict of such sale with
such holder’s material agreements and organizational documents, and with respect
to written information relating to such holder that such holder has furnished in
writing expressly for inclusion in such Registration Statement.

 
7

--------------------------------------------------------------------------------

 

3.1.7.     Cooperation.  Officers and members of the management of the Company
shall cooperate fully in any offering of Registrable Securities hereunder, which
cooperation shall include the preparation of the Registration Statement with
respect to such offering and all other offering materials and related documents,
and participation in meetings with Underwriters, attorneys, accountants and
potential investors.
 
3.1.8.     Records.  The Company shall make available for inspection by the
holders of Registrable Securities included in such Registration Statement, any
Underwriter participating in any disposition pursuant to such Registration
Statement and any attorney, accountant or other professional retained by any
holder of Registrable Securities included in such Registration Statement or any
Underwriter, all financial and other records, pertinent corporate documents and
properties of the Company, as shall be necessary to enable them to exercise
their due diligence responsibility, and cause the Company’s officers, directors
and employees to supply all information requested by any of them in connection
with such Registration Statement.
 
3.1.9.     Opinions and Comfort Letters.  The Company shall furnish to each
holder of Registrable Securities included in any Registration Statement a signed
counterpart, addressed to such holder, of (i) any opinion of counsel to the
Company delivered to any Underwriter and (ii) any comfort letter from the
Company’s independent public accountants delivered to any Underwriter.  In the
event no legal opinion is delivered to any Underwriter, the Company shall
furnish to each holder of Registrable Securities included in such Registration
Statement, at any time that such holder elects to use a prospectus, an opinion
of counsel to the Company to the effect that the Registration Statement
containing such prospectus has been declared effective and that no stop order is
in effect.
 
3.1.10.   Earnings Statement.  The Company shall comply with all applicable
rules and regulations of the Commission and the Securities Act, and also make
available to its stockholders, as soon as practicable, an earnings statement
covering a period of twelve (12) months, beginning within three (3) months after
the effective date of the Registration Statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder.
 
3.1.11.   Listing.  The Company shall use its reasonable best efforts to cause
all Registrable Securities included in any Registration to be listed on such
exchanges or otherwise designated for trading in the same manner as similar
securities issued by the Company are then listed or designated or, if no such
similar securities are then listed or designated, in a manner satisfactory to
the holders of a majority of the Registrable Securities included in such
Registration.
 
3.1.12.   Post-Effective Amendment.  The Company shall promptly incorporate in a
prospectus supplement or post-effective amendment to the applicable Registration
Statement such information as the managing Underwriter or Underwriters, if any,
or the holders of a majority of the Registrable Securities of the class being
sold agree should be included therein relating to the plan of distribution with
respect to such Registrable Securities; and make all required filings of such
prospectus supplement or post-effective amendment as soon as reasonably
practicable after being notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment;
 
3.2         Obligation to Suspend Distribution.  Upon receipt of any notice from
the Company of the happening of any event of the kind described in Section
3.1.4(iv), or, in the case of a resale Registration on Form S-3 pursuant to
Section 2.3 hereof, upon any suspension by the Company, pursuant to a written
insider trading compliance program adopted by the Company’s Board of Directors
or otherwise, of the ability of all insiders covered by such program to transact
in the Company’s securities because of the existence of material non-public
information, each holder of Registrable Securities included in any Registration
shall discontinue disposition of such Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities immediately until
such holder receives the supplemented or amended prospectus contemplated by
Section 3.1.4(iv) or the restriction on the ability of insiders to transact in
the Company’s securities is removed, as applicable, and, if so directed by the
Company, each such holder will deliver to the Company all copies, other than
permanent file copies then in such holder’s possession, of the most recent
prospectus covering such Registrable Securities at the time of receipt of such
notice.

 
8

--------------------------------------------------------------------------------

 

3.3         Registration Expenses.  The Company shall bear all costs and
expenses incurred in connection with any Demand Registration pursuant to Section
2.1 (limited to one Demand Registration initiated by EBC), any Piggy-Back
Registration pursuant to Section 2.2, any Registration on Form S-3 effected
pursuant to Section 2.3 and all expenses incurred in performing or complying
with its other obligations under this Agreement, whether or not the Registration
Statement becomes effective, including, without limitation: (i) all Registration
and filing fees; (ii) fees and expenses of compliance with securities or “blue
sky” laws (including fees and disbursements of counsel in connection with blue
sky qualifications of the Registrable Securities); (iii) printing expenses; (iv)
the Company’s internal expenses (including all salaries and expenses of its
officers and employees); (v) the fees and expenses incurred in connection with
the listing of the Registrable Securities as required by Section 3.1.11; (vi)
Financial Industry Regulatory Authority fees; (vii) fees and disbursements of
counsel for the Company and fees and expenses for independent certified public
accountants retained by the Company (including the expenses or costs associated
with the delivery of any opinions or comfort letters requested pursuant to
Section 3.1.9); (viii) the fees and expenses of any special experts retained by
the Company in connection with such Registration; and (ix) the fees and expenses
of one legal counsel selected by the holders of a majority-in-interest of the
Registrable Securities included in such Registration.  The Company shall have no
obligation to pay any underwriting discounts or selling commissions attributable
to the Registrable Securities being sold by the holders thereof, which
underwriting discounts or selling commissions shall be borne by such
holders.  In addition, in an underwritten offering, all selling holders of
Registrable Securities and the Company shall bear any expenses of the
Underwriter required to be borne by the selling securityholders or the company
pursuant to the underwriting agreement pro rata in proportion to the respective
amount of securities each is selling in such offering.
 
3.4         Information.  The holders of Registrable Securities shall provide
such information as may reasonably be requested by the Company, or the managing
Underwriter, if any, in connection with the preparation of any Registration
Statement, including amendments and supplements thereto, in order to effect the
Registration of any Registrable Securities under the Securities Act pursuant to
Section 2 and in connection with the Company’s obligation to comply with federal
and applicable state securities laws.
 
3.5         Underwritten Offerings.
 
3.5.1.     Underwriting Agreements.  If requested by the Underwriters for any
underwritten offering requested by holders pursuant to Sections 2.1 or 2.3, the
Company and the holders of Registrable Securities to be included therein shall
enter into an underwriting agreement with such Underwriters, such agreement to
be reasonably satisfactory in substance and form to the Company, the holders of
a majority of each class of the Registrable Securities to be included in such
underwritten offering and the underwriters, and to contain such terms and
conditions as are generally prevailing in agreements of that type, including
indemnities no less favorable to the recipient thereof than those provided in
Section 4.  The holders of any Registrable Securities to be included in any
underwritten offering pursuant to Section 2.2 shall enter into such an
underwriting agreement at the request of the Company.  All of the
representations and warranties and the other agreements by and on the part of
the Company to and for the benefit of the underwriters included in any such
underwriting agreement shall also be made to and for the benefit of such
holders, and any or all of the conditions precedent to the obligations of the
underwriters under such underwriting agreement shall be conditions precedent to
the obligations of such holders.  No holder shall be required in any such
underwriting agreement to make any representations or warranties to or
agreements with the Company or the underwriters other than representations,
warranties or agreements regarding such holder, such holder’s Registrable
Securities, such holder’s intended method of distribution and any other
representations required by law.
 
3.5.2.     Price and Underwriting Discounts.  In the case of an underwritten
offering requested by holders pursuant to Sections 2.1 or 2.3, the price,
underwriting discount and other financial terms of the related underwriting
agreement for each class of Registrable Securities shall be determined by the
holders of a majority of such class of Registrable Securities.  In the case of
any underwritten offering pursuant to Section 2.2, such price, discount and
other terms shall be determined by the Company, subject to the right of the
holders to withdraw their request to participate in the Registration pursuant to
Section 2.2.3 after being advised of such price, discount and other terms.
 
3.5.3.     Participation in Underwritten Offerings.  No Person may participate
in an underwritten offering unless such Person (i) agrees to sell such Person’s
securities on the basis provided in the underwriting arrangements approved by
the Persons entitled to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements.

 
9

--------------------------------------------------------------------------------

 
 
3.6         No Inconsistent Agreements; Additional Rights.  The Company will not
enter into, and is not currently a party to, any agreement that is inconsistent
with the rights granted to the holders of Registrable Securities by this
Agreement.
 
4.           INDEMNIFICATION AND CONTRIBUTION.
 
4.1         Indemnification by the Company.  The Company agrees to indemnify and
hold harmless each Investor and each other holder of Registrable Securities, and
each of their respective officers, employees, affiliates, directors, partners,
members, attorneys and agents and each Person, if any, who controls (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
an Investor and each other holder of Registrable Securities (each, an “Investor
Indemnified Party”) from and against any expenses, losses, judgments, claims,
damages or liabilities, whether joint or several, arising out of or based upon
any untrue statement (or allegedly untrue statement) of a material fact
contained in any Registration Statement under which the sale of such Registrable
Securities was registered under the Securities Act, any preliminary prospectus,
final prospectus or summary prospectus contained in the Registration Statement,
or any amendment or supplement to such Registration Statement, or arising out of
or based upon any omission (or alleged omission) to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or any violation by the Company of the Securities Act or any rule or
regulation promulgated thereunder applicable to the Company and relating to
action or inaction required of the Company in connection with any such
Registration; and the Company shall promptly reimburse the Investor Indemnified
Party for any legal and any other expenses reasonably incurred by such Investor
Indemnified Party in connection with investigating and defending any such
expense, loss, judgment, claim, damage, liability or action; provided, however,
that the Company will not be liable in any such case to the extent that any such
expense, loss, claim, damage or liability arises out of or is based upon any
untrue statement or allegedly untrue statement or omission or alleged omission
made in such Registration Statement, preliminary prospectus, final prospectus or
summary prospectus, or any such amendment or supplement, in reliance upon and in
conformity with information furnished to the Company, in writing, by such
selling holder expressly for use therein.  The Company also shall indemnify any
Underwriter of the Registrable Securities, their officers, affiliates,
directors, partners, members and agents and each Person who controls such
Underwriter on substantially the same basis as that of the indemnification
provided above in this Section 4.1.
 
4.2         Indemnification by Holders of Registrable Securities.  Each selling
holder of Registrable Securities will, in the event that any Registration is
being effected under the Securities Act pursuant to this Agreement of any
Registrable Securities held by such selling holder, indemnify and hold harmless
the Company, each of its directors and officers and each Underwriter (if any),
and each other selling holder and each other Person, if any, who controls
another selling holder or such Underwriter within the meaning of the Securities
Act, against any losses, claims, judgments, damages or liabilities, whether
joint or several, insofar as such losses, claims, judgments, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or allegedly untrue statement of a material fact contained in
any Registration Statement under which the sale of such Registrable Securities
was registered under the Securities Act, any preliminary prospectus, final
prospectus or summary prospectus contained in the Registration Statement, or any
amendment or supplement to the Registration Statement, or arise out of or are
based upon any omission or the alleged omission to state a material fact
required to be stated therein or necessary to make the statement therein not
misleading, if the statement or omission was made in reliance upon and in
conformity with information furnished in writing to the Company by such selling
holder expressly for use therein, and shall reimburse the Company, its directors
and officers, and each other selling holder or controlling Person for any legal
or other expenses reasonably incurred by any of them in connection with
investigation or defending any such loss, claim, damage, liability or
action.  Each selling holder’s indemnification obligations hereunder shall be
several and not joint and shall be limited to the amount of any net proceeds
actually received by such selling holder.

 
10

--------------------------------------------------------------------------------

 

4.3         Conduct of Indemnification Proceedings.  Promptly after receipt by
any Person of any notice of any loss, claim, damage or liability or any action
in respect of which indemnity may be sought pursuant to Section 4.1 or 4.2, such
Person (the “Indemnified Party”) shall, if a claim in respect thereof is to be
made against any other Person for indemnification hereunder, notify such other
Person (the “Indemnifying Party”) in writing of the loss, claim, judgment,
damage, liability or action; provided, however, that the failure by the
Indemnified Party to notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability which the Indemnifying Party may have to
such Indemnified Party hereunder, except and solely to the extent the
Indemnifying Party is actually prejudiced by such failure.  If the Indemnified
Party is seeking indemnification with respect to any claim or action brought
against the Indemnified Party, then the Indemnifying Party shall be entitled to
participate in such claim or action, and, to the extent that it wishes, jointly
with all other Indemnifying Parties, to assume control of the defense thereof
with counsel satisfactory to the Indemnified Party.  After notice from the
Indemnifying Party to the Indemnified Party of its election to assume control of
the defense of such claim or action, the Indemnifying Party shall not be liable
to the Indemnified Party for any legal or other expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that in any action in
which both the Indemnified Party and the Indemnifying Party are named as
defendants, the Indemnified Party shall have the right to employ separate
counsel (but no more than one such separate counsel) to represent the
Indemnified Party and its controlling Persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Indemnified Party against the Indemnifying Party, with the fees and expenses of
such counsel to be paid by such Indemnifying Party if, based upon the written
opinion of counsel of such Indemnified Party, representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them.  No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, consent to entry of judgment or effect any
settlement of any claim or pending or threatened proceeding in respect of which
the Indemnified Party is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Party, unless such judgment or
settlement includes an unconditional release of such Indemnified Party from all
liability arising out of such claim or proceeding.
 
4.4         Contribution.
 
4.4.1.     If the indemnification provided for in the foregoing Sections 4.1,
4.2 and 4.3 is unavailable to any Indemnified Party in respect of any loss,
claim, damage, liability or action referred to herein, then each such
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such loss, claim, damage, liability or action in such proportion as is
appropriate to reflect the relative fault of the Indemnified Parties and the
Indemnifying Parties in connection with the actions or omissions which resulted
in such loss, claim, damage, liability or action, as well as any other relevant
equitable considerations.  The relative fault of any Indemnified Party and any
Indemnifying Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by such Indemnified Party or such Indemnifying Party and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.
 
4.4.2.     The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding Section.
 
4.4.3.     The amount paid or payable by an Indemnified Party as a result of any
loss, claim, damage, liability or action referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Party in
connection with investigating or defending any such action or
claim.  Notwithstanding the provisions of this Section 4.4, no holder of
Registrable Securities shall be required to contribute any amount in excess of
the dollar amount of the net proceeds (after payment of any underwriting fees,
discounts, commissions or taxes) actually received by such holder from the sale
of Registrable Securities which gave rise to such contribution obligation.  No
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.
 
5.           UNDERWRITING AND DISTRIBUTION.
 
5.1         Rule 144.  The Company covenants that it shall file any reports
required to be filed by it under the Securities Act and the Exchange Act and
shall take such further action as the holders of Registrable Securities may
reasonably request, all to the extent required from time to time to enable such
holders to sell Registrable Securities without Registration under the Securities
Act within the limitation of the exemptions provided by Rule 144 under the
Securities Act, as such Rules may be amended from time to time, or any similar
Rule or regulation hereafter adopted by the Commission.

 
11

--------------------------------------------------------------------------------

 
 
6.           MISCELLANEOUS.
 
6.1         Term.  This Agreement shall terminate upon earlier of (i) the tenth
anniversary of the date of this Agreement or (ii) the date as of which (A) all
of the Registrable Securities have been sold pursuant to a Registration
Statement (but in no event prior to the applicable period referred to in Section
4(3) of the Securities Act and Rule 174 thereunder) or (B) the holders of all
Registrable Securities are permitted to sell the Registrable Securities under
Rule 144 (or any similar provision) under the Securities Act without limitation
on the amount of securities sold or the manner of sale.  The provisions of
Section 4 and Section 5 shall survive any termination.
 
6.2         Other Registration Rights.  Except with respect to those securities
issued or issuable upon exercise of that certain Unit Purchase Option to be
issued to EBC or its designees in connection with the Company’s initial public
offering on May 9, 2011, the Company represents and warrants that no Person,
other than a holder of the Registrable Securities, has any right to require the
Company to register any shares of the Company’s capital stock for sale or to
include shares of the Company’s capital stock in any Registration filed by the
Company for the sale of any securities for its own account or for the account of
any other Person.
 
6.3         Assignment; No Third Party Beneficiaries.  This Agreement and the
rights, duties and obligations of the Company hereunder may not be assigned or
delegated by the Company in whole or in part.  This Agreement and the rights,
duties and obligations of the holders of Registrable Securities hereunder may be
freely assigned or delegated by such holder of Registrable Securities in
conjunction with and to the extent of any transfer of Registrable Securities by
any such holder.  This Agreement and the provisions hereof shall be binding upon
and shall inure to the benefit of each of the parties and the permitted assigns
of the Investor or holder of Registrable Securities or of any assignee of the
Investor or holder of Registrable Securities.  This Agreement is not intended to
confer any rights or benefits on any Persons that are not party hereto other
than as expressly set forth in Article 4 and this Section 6.3.
 
6.4         Notices.  All notices, demands, requests, consents, approvals or
other communications (collectively, “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be personally served, delivered by reputable air courier service with
charges prepaid, or transmitted by hand delivery, telegram, telex or facsimile,
addressed as set forth below, or to such other address as such party shall have
specified most recently by written notice.  Notice shall be deemed given on the
date of service or transmission if personally served or transmitted by telegram,
telex or facsimile; provided, that if such service or transmission is not on a
business day or is after normal business hours, then such notice shall be deemed
given on the next business day.  Notice otherwise sent as provided herein shall
be deemed given on the next business day following timely delivery of such
notice to a reputable air courier service with an order for next-day delivery.
 
To the Company:
 
Universal Business Payment Solutions Acquisition Corporation
c/o UBPS Services, LLC
Radnor Financial Center
150 North Radnor-Chester Road, Suite F-200
Radnor, Pennsylvania 19087
Attn:  Bipin C. Shah
 
A copy of any notice sent hereunder shall be sent to:
 
Dechert LLP
1775 I Street, N.W.
Washington, D.C. 20006
Attn:  Thomas J. Friedmann

 
12

--------------------------------------------------------------------------------

 

To EBC:
 
EarlyBirdCapital, Inc.
275 Madison Avenue
27th Floor
New York, NY 10016
Attn:  Steve Levine
 
To any other Investor, to the address specified on Exhibit B.
 
6.5           Severability.  This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof.  Furthermore, in lieu of any such invalid or unenforceable
term or provision, the parties hereto intend that there shall be added as a part
of this Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible that is valid and enforceable.
 
6.6           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which taken
together shall constitute one and the same instrument.
 
6.7           Entire Agreement.  This Agreement (including all agreements
entered into pursuant hereto and all certificates and instruments delivered
pursuant hereto and thereto) constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede all prior and contemporaneous
agreements, representations, understandings, negotiations and discussions
between the parties, whether oral or written.
 
6.8           Modifications and Amendments.  No amendment, modification or
termination of this Agreement shall be binding upon any party unless executed in
writing by such party.
 
6.9           Titles and Headings.  Titles and headings of sections of this
Agreement are for convenience only and shall not affect the construction of any
provision of this Agreement.
 
6.10         Waivers and Extensions.  Any party to this Agreement may waive any
right, breach or default which such party has the right to waive, provided that
such waiver will not be effective against the waiving party unless it is in
writing, is signed by such party and specifically refers to this
Agreement.  Waivers may be made in advance or after the right waived has arisen
or the breach or default waived has occurred.  Any waiver may be
conditional.  No waiver of any breach of any agreement or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach thereof
nor of any other agreement or provision herein contained.  No waiver or
extension of time for performance of any obligations or acts shall be deemed a
waiver or extension of the time for performance of any other obligations or
acts.
 
6.11         Remedies Cumulative.  In the event that the Company fails to
observe or perform any covenant or agreement to be observed or performed under
this Agreement, the Investor or any other holder of Registrable Securities may
proceed to protect and enforce its rights by suit in equity or action at law,
whether for specific performance of any term contained in this Agreement or for
an injunction against the breach of any such term or in aid of the exercise of
any power granted in this Agreement or to enforce any other legal or equitable
right, or to take any one or more of such actions, without being required to
post a bond.  None of the rights, powers or remedies conferred under this
Agreement shall be mutually exclusive, and each such right, power or remedy
shall be cumulative and in addition to any other right, power or remedy, whether
conferred by this Agreement or now or hereafter available at law, in equity, by
statute or otherwise.
 
6.12         Governing Law.  This Agreement shall be governed by, interpreted
under and construed in accordance with the internal laws of the State of New
York applicable to agreements made and to be performed within the State of New
York.
 
6.13         Waiver of Trial by Jury.  Each party hereby irrevocably and
unconditionally waives the right to a trial by jury in any action, suit,
counterclaim or other proceeding (whether based on contract, tort or otherwise)
arising out of, connected with or relating to this Agreement, the transactions
contemplated hereby, or the actions of the Investor in the negotiation,
administration, performance or enforcement hereof.

 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.
 

 
UNIVERSAL BUSINESS PAYMENT
 
SOLUTIONS ACQUISITION CORPORATION
     
/s/ Bipin C. Shah
 
By: Bipin C. Shah
 
Title:  Chief Executive Officer
     
INVESTOR:
     
/s/ Bipin C. Shah
 
By: Bipin C. Shah
 
Address:


 
14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.
 

 
UNIVERSAL BUSINESS PAYMENT
 
SOLUTIONS ACQUISITION CORPORATION
     
/s/ Bipin C. Shah
 
By: Bipin C. Shah
 
Title:  Chief Executive Officer
     
INVESTOR:
     
/s/ Peter Davidson
 
By: Peter Davidson
 
Address:


 
15

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.
 

 
UNIVERSAL BUSINESS PAYMENT
 
SOLUTIONS ACQUISITION CORPORATION
     
/s/ Bipin C. Shah
 
By: Bipin C. Shah
 
Title:  Chief Executive Officer
     
INVESTOR:
     
/s/ Frederick Hammer
 
By: Frederick Hammer
 
Address:


 
16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.
 

 
UNIVERSAL BUSINESS PAYMENT
 
SOLUTIONS ACQUISITION CORPORATION
     
/s/ Bipin C. Shah
 
By: Bipin C. Shah
 
Title:  Chief Executive Officer
     
INVESTOR:
     
/s/ Arthur Ryan
 
By: Arthur Ryan
 
Address:


 
17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.



 
UNIVERSAL BUSINESS PAYMENT
 
SOLUTIONS ACQUISITION CORPORATION
     
/s/ Bipin C. Shah
 
By: Bipin C. Shah
 
Title:  Chief Executive Officer
     
INVESTOR:
     
/s/ Robert Palmer
 
By: Robert Palmer
 
Address:


 
18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.
 

 
UNIVERSAL BUSINESS PAYMENT
 
SOLUTIONS ACQUISITION CORPORATION
     
/s/ Bipin C. Shah
 
By: Bipin C. Shah
 
Title:  Chief Executive Officer
     
INVESTOR:
     
/s/ Richard Braddock
 
By: Richard Braddock
 
Address:


 
19

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.
 

 
UNIVERSAL BUSINESS PAYMENT
 
SOLUTIONS ACQUISITION CORPORATION
     
/s/ Bipin C. Shah
 
By: Bipin C. Shah
 
Title:  Chief Executive Officer
     
INVESTOR:
     
/s/ Jon Lubert
 
By: Jon Lubert
 
Address:


 
20

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.
 

 
UNIVERSAL BUSINESS PAYMENT
 
SOLUTIONS ACQUISITION CORPORATION
     
/s/ Bipin C. Shah
 
By: Bipin C. Shah
 
Title:  Chief Executive Officer
     
INVESTOR:
     
/s/ Ira Lubert
 
By: Ira Lubert
 
Address:


 
21

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.
 

 
UNIVERSAL BUSINESS PAYMENT
 
SOLUTIONS ACQUISITION CORPORATION
     
/s/ Bipin C. Shah
 
By: Bipin C. Shah
 
Title:  Chief Executive Officer
     
INVESTOR:
     
/s/ Douglas Anderson
 
By: Douglas Anderson
 
Address:


 
22

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.
 

 
UNIVERSAL BUSINESS PAYMENT
 
SOLUTIONS ACQUISITION CORPORATION
     
/s/ Bipin C. Shah
 
By: Bipin C. Shah
 
Title:  Chief Executive Officer
     
INVESTOR:
     
/s/ Douglas Rainey
 
By: Douglas Rainey
 
Address:


 
23

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.
 

 
UNIVERSAL BUSINESS PAYMENT
 
SOLUTIONS ACQUISITION CORPORATION
     
/s/ Bipin C. Shah
 
By: Bipin C. Shah
 
Title:  Chief Executive Officer
     
INVESTOR:
     
/s/ Eric Van Der Vlugt
 
By: Eric Van Der Vlugt
 
Address:


 
24

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.
 

 
UNIVERSAL BUSINESS PAYMENT
 
SOLUTIONS ACQUISITION CORPORATION
     
/s/ Bipin C. Shah
 
By: Bipin C. Shah
 
Title:  Chief Executive Officer
     
INVESTOR:
     
/s/ Thomas McHugh
 
By: Thomas McHugh
 
Address:


 
25

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.
 

 
UNIVERSAL BUSINESS PAYMENT
 
SOLUTIONS ACQUISITION CORPORATION
     
/s/ Bipin C. Shah
 
By: Bipin C. Shah
 
Title:  Chief Executive Officer
     
INVESTOR:
     
/s/ Dipak Shah
 
By: Dipak Shah
 
Address:


 
26

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.
 

 
UNIVERSAL BUSINESS PAYMENT
 
SOLUTIONS ACQUISITION CORPORATION
     
/s/ Bipin C. Shah
 
By: Bipin C. Shah
 
Title:  Chief Executive Officer
     
INVESTOR:
     
/s/ Anna Hassold
 
By: Anna Hassold
 
Address:


 
27

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.
 

 
UNIVERSAL BUSINESS PAYMENT
 
SOLUTIONS ACQUISITION CORPORATION
     
/s/ Bipin C. Shah
 
By: Bipin C. Shah
 
Title:  Chief Executive Officer
     
INVESTOR:
     
/s/ Roland Bullard
 
By: Roland Bullard
 
Address:


 
28

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.
 

 
UNIVERSAL BUSINESS PAYMENT
 
SOLUTIONS ACQUISITION CORPORATION
     
/s/ Bipin C. Shah
 
By: Bipin C. Shah
 
Title:  Chief Executive Officer
     
INVESTOR:
     
/s/ Fred R. Adams
 
By: Fred R. Adams
 
Address:


 
29

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.
 

 
UNIVERSAL BUSINESS PAYMENT
 
SOLUTIONS ACQUISITION CORPORATION
     
/s/ Bipin C. Shah
 
By: Bipin C. Shah
 
Title:  Chief Executive Officer
     
INVESTOR:
     
/s/ William M. Dougherty
 
By: William M. Dougherty
 
Address:


 
30

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.
 

 
UNIVERSAL BUSINESS PAYMENT
 
SOLUTIONS ACQUISITION CORPORATION
     
/s/ Bipin C. Shah
 
By: Bipin C. Shah
 
Title:  Chief Executive Officer
     
INVESTOR:
     
/s/ John W. Piasecki
 
By: John W. Piasecki
 
Address:


 
31

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered by their duly authorized representatives as of the
date first written above.
 

 
UNIVERSAL BUSINESS PAYMENT
 
SOLUTIONS ACQUISITION CORPORATION
     
/s/ Bipin C. Shah
 
By: Bipin C. Shah
 
Title:  Chief Executive Officer
     
INVESTOR:
     
/s/ Valerie Phillips
 
By: Valerie Phillips
 
Address:


 
32

--------------------------------------------------------------------------------

 